In The

                                                                 Court of Appeals
                                              Ninth District of Texas at Beaumont
                                                               ____________________
                                                                 NO. 09-18-00176-CR
                                                               ____________________


                                                       IN RE BRANDON LOUIS BASS

________________________________________________________________________

                                                  Original Proceeding
                                    252nd District Court of Jefferson County, Texas
                                                 Trial Cause No. 90209
________________________________________________________________________

                                                           MEMORANDUM OPINION

              Brandon Louis Bass filed a petition for mandamus relief through which he

seeks to compel the convicting court to rule on a motion to grant permission to appeal

after the expiration of the trial court’s plenary power over the case.1 To obtain

mandamus relief in a criminal case, the relator must show that he has a clear and

indisputable right to the relief sought. State ex rel. Rosenthal v. Poe, 98 S.W.3d 194,

                                                            
              1
       We dismissed Bass’s appeal in 2004. See generally Bass v. State, No. 09-04-
075-CR, 2004 WL 584698, at *1 (Tex. App.—Beaumont Mar. 25, 2004, no pet.)
(mem. op., not designated for publication). Bass does not suggest that the Texas
Court of Criminal Appeals has granted habeas relief.
                                                                         1
 
 
 




198 (Tex. Crim. App. 2003). Generally, the trial court has a duty to rule on a properly

and timely filed motion within a reasonable time. See State ex rel. Curry v. Gray,

726 S.W.2d 125, 128 (Tex. Crim. App. 1987). But a trial court “does not have a duty

to rule on free-floating motions unrelated to currently pending actions. In fact, it has

no jurisdiction to rule on a motion when it has no plenary jurisdiction coming from

an associated case.” In re Cash, No. 06-04-00045-CV, 2004 WL 769473, at *1 (Tex.

App.—Texarkana Apr. 13, 2004, orig. proceeding) (mem. op.). Bass cites no

authority for the trial court to act on a motion to grant permission to appeal at this

time.

        Bass has neither shown that he has a clear and indisputable right to have the

trial court consider and rule upon his motion at this time, nor has Bass shown that

he is presently entitled to mandamus relief from this Court. Accordingly, we deny

the petition for writ of mandamus.

        PETITION DENIED.


                                                                  PER CURIAM


Submitted on May 22, 2018
Opinion Delivered May 23, 2018
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.

                                           2